DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 and 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 11, and 20 of U.S. Patent No. 10,728,730. Although the claims at issue are not identical, they are not patentably distinct from each other because most if not all the limitations of the pending claims are also in the claims of the patent.
Regarding Claim 21, the only difference in the pending claim is that it teaches an audio device where the claim in the patent teaches a headset. Other than that, all limitations of the pending claim are in claim 1 of the patent. The same applies for claim 33, which is similar to claim 11 of the patent.
Claim 22 and 34 are similar to claim 3 of the patent.
Claims 23, 24, 35, and 36 are similar to claim 20 of the patent.
Claims 25 and 37 are similar to claim 5 of the patent.

Claims 30 and 31 are similar to claim 2 of the patent.
Claim 32 is incorporated in claim 1 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (US 2011/0130203) in view of Holcombe et al. (US 2010/0021176).
Referring to Claim 21, Reiss teaches a system, comprising:
an audio device that comprises at least an audio output component (See 140a, 140b, 160a, 160b, and 111 in fig. 1), the audio device being configurable to process audio for a player participating in an online game (see network 110 in fig. 1), wherein the audio device is configured to:
communicate signals with an audio basestation (see 130 of fig. 1) associated with a game console (see 120 of fig. 1) used in supporting the online game, based on the audio device coming within a determined distance of the audio basestation (see paragraph 76 which shows mixing modules 140a,b paired with base station and 
communicate audio with the game console via the audio basestation (paragraphs 46 and 76 showing transmission of audio from game console through mixing module to headset).
Reiss does not teach validating one or both of the player and the audio basestation based on the communicated signals; and pairing with the audio basestation based on the validating. Holcombe teaches validating one or both of the player and the audio basestation based on the communicated signals (paragraph 41 which shows the verifying by the devices identifying each other); and pairing with the audio basestation based on the validating (paragraph 41 and fig. 6 where the headphone 430 is the audio device and the cell phone 400 can act as a portable base station). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Holcombe to the device of Reiss in order to provide more secure online gaming.
Claim 33 has similar limitations as claim 21.
Referring to Claims 22 and 34, Holcombe also teaches the determined distance corresponding to physical contact between the audio device and the audio basestation (paragraph 45 noting the capacitive touch).
Referring to Claims 23 and 35, Reiss also teaches the audio device further configured to monitor for one or more operation conditions (paragraph 98 noting discovery mode of audio mixing module).

Referring to Claims 25 and 37, Holcombe also teaches identifying and/or validating one or both of the player and the audio basestation based on the processing of the exchanged signals (paragraph 41).
Referring to Claims 26 and 38, Holcombe also teaches the audio device comprising a near field communication (NFC) circuit for facilitating the communication of signals via NFC (fig. 6).
Referring to Claim 30, Holcombe also teaches the audio basestation integrated into the game console (see fig. 6 where it is known in the art for cell phone to act as both a base station and a game console).
Referring to Claim 31, Reiss also teaches the audio basestation comprising or integrated into a stand-alone device (see 130 of fig. 1 by itself).
Referring to Claim 32, Reiss also teaches the audio device comprising a headset (see 160a and 160b of fig. 1).

Claims 27-29 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss and Holcombe and further in view of Alameh et al. (US 2010/0299390).
Referring to Claims 27 and 39, the combination of Reiss and Holcombe does not teach the audio device further configured to pair with a second audio basestation based 
Referring to Claims 28 and 40, Alameh also teaches the audio device further configured to maintain pairing with the audio basestation after pairing with the second audio basestation (paragraph 88 noting simultaneous pairing to multiple devices).
Referring to Claims 29 and 41, Alameh also teaches the audio device is further configured to determine whether to maintain the pairing with the audio basestation after pairing with the second audio basestation, based on availability of communication links between the audio device and the audio basestation (paragraph 95 noting the multiple available pathways).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648